Citation Nr: 1749555	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-12 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ovarian cancer and/or cysts.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to July 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2016, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

In December 2011, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The issue of entitlement to service connection for multiple small ovarian cysts was denied in a December 2007 rating decision.  In January 2008, the Veteran filed a notice of disagreement with that decision and in that document and a subsequent telephone call by the RO, she indicated that her ovarian cysts were not ovarian cancer.  This contention was treated as a new claim and denied in a March 2009 rating decision.  However, when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Thus, the Board determines that the Veteran's January 2008 statements are best characterized as appeals of the December 2007 denial of service connection for ovarian cysts, rather than a new claim for service connection for ovarian cancer.  Consequently, the December 2007 rating decision is on appeal. 

The issues of entitlement to service connection for right and left foot disabilities were addressed in a December 2011 remand.  In an August 2012 rating decision, these claims were granted.  Therefore, these issues are no longer before the Board. 
The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDING OF FACT

The Veteran's ovarian cancer was not present until more than one year after the Veteran's discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for ovarian cancer have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all available pertinent treatment records have been obtained, to include service treatment records and available post-service private treatment records.  Moreover, the Veteran has been provided appropriate VA examinations.

The Veteran has not identified any other outstanding, existing evidence that could be obtained to substantiate the claims. The Board is also unaware of any such evidence. Accordingly, the Board will address the merits of the claim.

II. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Where a veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
 
III. Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that her ovarian cancer developed in service and so should be service-connected.  In the alternative, she argued in a July 2017 submission that, given her mother's death from ovarian cancer, military doctors should have recommended that her ovaries be removed, thereby saving her from chemotherapy and its effects.  

Post-service treatment notes show that the Veteran was diagnosed with multiple small left ovarian cysts in January 2007, and in December 2007, she was diagnosed with ovarian cancer.  The Veteran underwent a total abdominal hysterectomy and removal of both ovaries and destruction of peritoneal tissue.  Therefore, she has a current disability associated with this claim. 

The Veteran's service treatment records show that she was treated for various gynecological disorders, including metromenorrhagia, dysmenorrhea, cervicitis, probably vaginitis, pelvic pain, and secondary amenorrhea.  The Veteran asserts that she had ovarian cysts in service, but in January 1994, when asked about current or previous "GYN" problems, she only reported that her last menstrual period had been two weeks late.  Nothing in service suggests that these symptoms were manifestations of a disorder of the ovaries, and service treatment records do not show that there were any complaint, treatment, or diagnosis related to ovarian cysts or cancer.  At her April 1995 retirement physical, the Veteran denied any previous treatment for a "female disorder," and the pelvic examination was normal; menstrual changes due to stress were noted.  

A VA examination was performed in December 2008.  The examiner stated that the Veteran's symptoms during her active service were not manifestations of ovarian cancer.  The examiner indicated that common symptoms of ovarian cancer are increased abdominal size, urinary urgency or frequency, difficulty eating or feeling full, and abdominal or pelvic pain.  The examiner stated that symptoms are of new onset, occur almost daily, and are more severe than expected.  Further, the examiner noted that symptoms of ovarian cancer are present for less than a year before the diagnosis is made, adding that the cancer is not slow growing.  In light of these facts, the examiner concluded that the Veteran's ovarian cancer was less likely as not caused by or a result of military service.    

In January 2017, the Veteran submitted an opinion from a private physician.  The physician noted the Veteran's family history of ovarian cancer, as well as multiple notations in service treatment records for gynecological complaints, including prolonged heavy periods and pelvic pain.  The physician then indicated that these symptoms persisted after military service concluded in 1995 and culminating in the December 2007 diagnosis of ovarian cancer.  Therefore, the physician opined that the Veteran's ovarian cancer was at least as likely as not related to her military service.  However, the physician did not explain how the ovarian cancer was related with the symptoms she indicated had persisted since service.  Consequently, the Board finds this opinion to be inadequate.    
Nevertheless, in light of the contradictory opinions, the Board requested an opinion from a gynecologist, which was received in July 2017.  The opinion reflects that the physician thoroughly reviewed the Veteran's claims file and noted relevant service treatment records and post-service treatment evidence.  The physician then stated that the uterus, fallopian tubes, and ovaries are dynamic structures that change constantly.  He indicated that the uterus develops a lining every month and that the appearance of that lining may change from day to day, which has nothing to do with a gynecologic problem.  He also stated that "ovaries make cysts for a living," and that the presence of cysts represents the normal function of the ovaries and that the finding of multiple small ovarian cysts on ultrasound does not have any connection to a future finding of ovarian cancer.  The physician reported that the symptoms of ovarian cancer are non-specific and vague, such as early satiety and bloating.

With regard to the Veteran's claims of having had gynecologic problems treated from 1979 to the present, the physician stated that none of the records reviewed revealed any indication of gynecologic problems in the military and also noted that the Veteran had reported that she was "in good health" at discharge.  The physician further indicated that even if there had been ovarian cysts in the military, the cysts would not have been an antecedent to ovarian cancer for the reasons stated above and that there were no known precursor findings on imaging that would be indicative of ovarian cancer, pre-cancer, or an increased risk of ovarian cancer.  In addition, the physician noted that had ovarian cancer been present in the military, it would have been found and treated much earlier as it is not a slow-growing disease.  Finally, the examiner stated that the Veteran's mother's granulosa cell tumor was a different diagnosis from the Veteran's diagnosis of adenocarcinoma and so not relevant.  The physician concluded that the Veteran's ovarian cancer was less likely as not caused by her military service as neither the cancer, any precursors, nor findings suggestive of ovarian cancer were present during service.   

The Veteran argues that she was never tested for ovarian cancer during active duty even though she made it known that her mother died of ovarian cancer, arguing that had she been tested, the cancer would have been found while she was in the military, thus increasing her chances for longevity or resulting in her ovaries being removed during service.  She also argues that had military doctors recommended that her ovaries be removed, she would have been saved from chemotherapy and its effects.  The December 2008 VA examiner discussed at length that testing, while now appropriate, was explicitly not recommended in 1996 just after the Veteran's military service.  The examiner also reviewed the medical literature, noting the limitations and fallibility of testing for ovarian cancer.  Further, the Veteran has offered no argument as to why a duty to recommend that her ovaries be removed, if such a duty existed, should have fallen on military doctors and not on a post-service physician, if, as she states, her gynecologic symptoms had persisted for the approximately 12 years between discharge and her cancer diagnosis.  Given the fact that the competent medical evidence does not establish that the Veteran had signs of cancer in service, the Board finds that there is no basis to assign any such to the military physicians.

The Veteran also argues that, while the cancer may become fast growing, that is not an indicator of when the cancer actually began.  Further, she argues that she had ovarian cysts in service and that the cancer came from those cysts.  However, her service treatment records, which are extensive, make no mention of ovarian cysts in service.  Moreover, even if the Veteran had ovarian cysts, there is no competent evidence that demonstrates a relationship between such cysts and the development of cancer.  Additionally, two physicians have stated that ovarian cancer is not slow-growing, and the Veteran has not provided any competent medical evidence to support her assertion that her cancer could have been different.  The Veteran is competent to speak to her symptoms in service and since, and even competent to assert that she had ovarian cysts in service, but she is not competent to relate a complex disease such as cancer to those cysts or other symptoms she had in service.  Further, in February 2007, the Veteran denied having had significant past medical problems and any untreated gynecological problems, which undermines her contention of symptoms since service.  

The Board affords more weight to the medical evidence of record than to the Veteran's assertions.  But the Board does not do so callously.  The Board is sympathetic to the Veteran and the pain and suffering she experienced through the loss of her mother and her own cancer diagnosis and treatment.  Nevertheless, the Board must weigh the evidence and apply the law to the facts of the case, and the Board's careful review of the evidence in this case leads to the conclusion that a preponderance of the competent and probative is against the Veteran's claim of entitlement to service connection for ovarian cancer.  The claim is, therefore, denied.
  

ORDER

Entitlement to service connection for ovarian cancer, to include cysts, is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


